J-A22039-17

                          2018 Pa. Super. 267



KENNETH MURRAY, ROBERT SCHNALL,               IN THE SUPERIOR COURT
MICHAEL SCOTT, JOHN SENESE, JOHN                        OF
SHURINA, JOHN SIGNORILE, KEVIN                     PENNSYLVANIA
SOKOL, ANTHONY TRICARICO, FRANK
VENTRELLA, JOSEPH VITALE, PATRICK
VOGT, HENRY WHITE, WILLIAM WHITE,
THOMAS WOSKA AND WILLIAM
YOUNGSON,

                      Appellants

                 v.

AMERICAN LAFRANCE, LLC AND
FEDERAL SIGNAL CORPORATION,

                      Appellees                 No. 2105 EDA 2016


                   Appeal from the Order May 25, 2016
          in the Court of Common Pleas of Philadelphia County
         Civil Division at No.: November Term, 2015 No. 02536


ANDREW BURNS, DOUGLAS                         IN THE SUPERIOR COURT
KALBACHER, MICHAEL KOZAK, KEVIN                         OF
KUBLER, JAMES LEMONDA, JOSEPH                      PENNSYLVANIA
LOCHER, PATRICK LYONS, JOHN P.
MALLEY, JOE MASTERSON, BRIAN
MCDADE, KEVIN MCENERY, WILLIAM
MONTEVERDE, VINCENT MOSCA,
GERARD MURTHA, KEITH PALUMBO,
JOEL PATTI, RICHARD PEITLER, DONALD
REILLY, MARIO ROSATO, ROBERT RYAN
AND FRANCIS TRAPANI,

                      Appellants

                 v.

AMERICAN LAFRANCE, LLC AND
FEDERAL SIGNAL CORPORATION
J-A22039-17



                      Appellee                 No. 2106 EDA 2016


                   Appeal from the Order May 25, 2016
          in the Court of Common Pleas of Philadelphia County
         Civil Division at No.: November Term, 2015 No. 02494



MIGUEL MORENO, NEIL MULLINS, JOHN           IN THE SUPERIOR COURT
NEVOLA, ROBERT O’FLAHERTY, JAMES                      OF
O’ROURKE, MICHAEL PAGLIUCA,                      PENNSYLVANIA
SAMUEL PANASCI, RONALD PATTILIO,
JOEL PERECA, DANIEL PERITORE,
VINCENT PINTO, CHRISTOPHER RAMOS,
ROBERT REICH, ROCCO RINALDI, JAMES
RUSSO, GREGORY SALONE, JAMES
SAVARESE, WILLIAM SCHEU, KENNETH
SMITH, JOHN SULLIVAN AND WARREN
TERRY,

                      Appellants

                 v.

AMERICAN LAFRANCE, LLC AND
FEDERAL SIGNAL CORPORATION,

                      Appellees                No. 2107 EDA 2016


                   Appeal from the Order May 25, 2016
          in the Court of Common Pleas of Philadelphia County
         Civil Division at No.: November Term, 2015 No. 02522



MICHAEL FELDMAN, RONALD FERRANTE,           IN THE SUPERIOR COURT
CHARLES FEYH, DONALD FLORE, JOHN                      OF
FORTUNATO, FRANK GACCIONE,                       PENNSYLVANIA
ROBERT GLEISSNER, JAMES HELFRICH,
FRANK INGOGLIA, ROBERT LABATTO,
JOHN LILLIS, THOMAS LYONS, EUGENE


                                   -2-
J-A22039-17


MAHLSTED, JAMES MASONE, EDWARD
MAURO, SEAN MCCOYD, JOHN
MCGONIGLE, EUGENE MCGOWAN, JR.,
JOHN MCLAUGHLIN, ERIC MICHELSEN
AND PAUL MILLER,

                      Appellants

                 v.

AMERICAN LAFRANCE, LLC AND
FEDERAL SIGNAL CORPORATION

                      Appellee                 No. 2108 EDA 2016


                   Appeal from the Order May 25, 2016
          in the Court of Common Pleas of Philadelphia County
         Civil Division at No.: November Term, 2015 No. 02514




RICHARD BARBARISE, JAMES                    IN THE SUPERIOR COURT
BERGHORN, STEVEN BERNIUS,                             OF
VASILIOS CHRISTODOULOU, GAETANO                  PENNSYLVANIA
DIMAURO, JOHN FLYNN, WILLIAM
GRAHAM, PETER GUNTHER, THOMAS
LORELLO, JAMES MANGRACINA,
NORMAN MARSTON, JOSEPH MAURER,
ROBERT MCGUIRE, ROBERT MOCCIA,
JOHN MORABITO, WILLIAM MUNDY,
STANLEY PEACOCK, SALVATORE
ROSINA, DONALD RUDDEN, THOMAS
SCALLY, ROBERT SCHULTZ, PATRICK
SCHWEIGER, RICHARD SCOTT, FRANK
SFORZA, PATRICK SHANNON, EDMUND
SULLLIVAN, FREDERICK SUTTON,
FRANCIS ULMER, RICHARD
WALIGOVSKA, PAUL WEIS, JUSTIN
WERNER AND RUDY WICKLEIN,

                      Appellants

                 v.

                                   -3-
J-A22039-17



AMERICAN LAFRANCE, LLC AND
FEDERAL SIGNAL CORPORATION

                       Appellee                 No. 2109 EDA 2016


                    Appeal from the Order May 25, 2016
          in the Court of Common Pleas of Philadelphia County
         Civil Division at No.: December Term, 2015 No. 000187


ROOSEVELT ADAMS, ANTHONY ASARO,              IN THE SUPERIOR COURT
EUGENE BIANCONE, SALVATORE                             OF
BONGIOVANNI, STEPHEN BROWN,                       PENNSYLVANIA
MICHAEL CAIN, ROBERT CANZONERI,
MICHAEL CARLIN, RAYMOND CLANCY,
CASEY COLWELL, ROBERT CONDON,
CHRISTIAN CORBIN, THOMAS
COURTENAY, DANIEL COYLE, RAYMOND
CREEDE, AUSTIN CSORNY, FRANK
DEANGELO, PATRICK DIMICHELE, JOHN
DRISCOLL AND KENNETH ERB,

                       Appellants

                  v.

AMERICAN LAFRANCE, LLC AND
FEDERAL SIGNAL CORPORATION

                       Appellee                 No. 2110 EDA 2016


                    Appeal from the Order May 25, 2016
          in the Court of Common Pleas of Philadelphia County
         Civil Division at No.: November Term, 2015 No. 002490


RICHARD ABBOTT, VINCENT ANZELONE,            IN THE SUPERIOR COURT
RICHARD BURBAN, DANIEL BUTLER,                         OF
EDWARD CACHIA, VICTOR CARLUCCI,                   PENNSYLVANIA
JOSEPH CLERICI, DERMOTT CLOWE,
FRED CORTESE, ANTHONY CUMMO,
STEVEN FERRARO, ROCCO FERTOLI,

                                    -4-
J-A22039-17


    DAVID FISCHBEIN, CHARLES FORTIN,
    STEVEN GRECO, GARY HOEHING,
    WILLIAM HOPKINS, GREGORY HORAN,
    SCOTT HUMMEL, JOSEPH INGRISANI
    AND RONALD PATTILIO,

                             Appellants

                        v.

    AMERICAN LAFRANCE, LLC AND
    FEDERAL SIGNAL CORPORATION

                             Appellee                 No. 2111 EDA 2016


                       Appeal from the Order May 25, 2016
             in the Court of Common Pleas of Philadelphia County
            Civil Division at No.: November Term, 2015 No. 002492


BEFORE: BOWES, J., LAZARUS, J., and PLATT, J.*

OPINION BY PLATT, J.:                            FILED SEPTEMBER 25, 2018

        Appellants, Kenneth Murray, et al., Andrew Burns, et al., Miguel Moreno,

et al., Michael Feldman, et al., Richard Barbarise, et al., Roosevelt Adams, et

al., and Richard Abbott, et al.,1 appeal from the trial court’s May 25, 2016

orders sustaining the preliminary objections of Appellee, Federal Signal

Corporation, and dismissing Appellants’ complaints2 for lack of personal

jurisdiction.    Specifically, Appellants claim that Appellee consented to

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 We have listed the names of all plaintiffs in the caption for each of these
consolidated cases. We only list the name of the lead plaintiff here for brevity.

2   Appellants’ seven cases were consolidated by this Court on March 13, 2017.


                                           -5-
J-A22039-17



jurisdiction in Pennsylvania when it registered as a foreign corporation. We

are constrained to agree, thus we vacate the May 25, 2016 orders and remand

these cases to the trial court.

       We take the relevant factual and procedural history of these cases from

our review of the certified records. Appellants filed complaints alleging that

they suffered hearing loss as a result of excessive sound exposure from fire

engine sirens while working for the New York Fire Department. Specifically,

they asserted claims of strict liability and negligence against Appellee, a

manufacturer of sirens for use in fire apparatus.

       On March 4, 2016, Appellee filed preliminary objections to Appellants’

complaints, arguing that the court lacked personal jurisdiction over it because:

its principal place of business is in Illinois; it does not have corporate offices

in Pennsylvania; it is not a Pennsylvania domestic company; it does not own

or lease real property in Pennsylvania; it does not have bank accounts in

Pennsylvania;      it   does   not   design    or   manufacture   any   products   in

Pennsylvania; and its contacts with Pennsylvania are minimal. (See Brief in

Support of Preliminary Objections, 3/04/16, at 2). On May 25, 2016, the trial

court, concluding that Appellee was not “at home” in Pennsylvania, sustained

its preliminary objections and dismissed all claims against it. (See Orders,

5/25/16; Trial Court Opinion, 10/25/16, at 4). This timely appeal followed.3
____________________________________________


3The trial court did not order Appellants to file a concise statement of errors
complained of on appeal. It entered its opinion on October 25, 2016. See
Pa.R.A.P. 1925.


                                           -6-
J-A22039-17



        Appellants raise one issue on appeal: “Whether the [t]rial [c]ourt made

an error of law in sustaining []Appellee’s [p]reliminary [o]bjections and

dismissing the action based on lack of personal jurisdiction[?]” (Appellants’

Brief, at 4).

        Preliminarily, we must address Appellee’s assertion that Appellants

waived this issue by failing to argue before the trial court, in response to

preliminary objections, that personal jurisdiction is proper based on a statute

or consent. (See Appellee’s Brief, at 5-10).4 Specifically, Appellee maintains

that Appellants argued only that jurisdiction was proper because of continuous

and systematic contacts, see 42 Pa.C.S.A. § 5301(a)(2)(iii), before the trial

court; thus, they waived any claim of jurisdiction based on either registration

as a foreign corporation, see id. at § 5301(a)(2)(i), or consent, see id. at §

5301(a)(2)(ii). We disagree.

        Although under Pennsylvania Rule of Appellate Procedure 302(a)
        issues not raised below are waived, our Supreme Court has held
        that “[t]here is no requirement in the Rules of Civil Procedure that
        the non-moving party respond to a preliminary objection, nor
        must that party defend claims asserted in the complaint. Failure
        to respond does not sustain the moving party’s objections by
        default, nor does it waive or abandon the claim.” Uniontown
        Newspapers, Inc. v. Roberts, 576 Pa. 231, 839 A.2d 185, 190
        (2003). . . .

Dixon v. Nw. Mut., 146 A.3d 780, 783–84 (Pa. Super. 2016). Here, Appellee

filed the preliminary objections, thus Appellants were the non-moving party.

Accordingly, they did not waive their personal jurisdiction claim by failing to

____________________________________________


4   Appellants did not address Appellee’s waiver argument in their reply brief.

                                           -7-
J-A22039-17



argue before the trial court that jurisdiction was proper under sections

5301(a)(2)(i) or (ii). See id. Therefore, we turn to the merits of Appellants’

claim that the trial court erred when it sustained the preliminary objections.

      Our standard of review of a trial court’s order sustaining preliminary

objections is well-settled.

                   In determining whether the trial court properly
            sustained preliminary objections, the appellate court
            must examine the averments in the complaint,
            together with the documents and exhibits attached
            thereto, in order to evaluate the sufficiency of the
            facts averred. When sustaining the trial court’s ruling
            will result in the denial of claim or a dismissal of suit,
            preliminary objections will be sustained only where
            the case is free and clear of doubt, and this Court will
            reverse the trial court’s decision regarding preliminary
            objections only where there has been an error of law
            or an abuse of discretion.

      Haas v. Four Seasons Campground, Inc., 952 A.2d 688, 691
      (Pa. Super. 2008) (citations omitted). Moreover,

            when deciding a motion to dismiss for lack of personal
            jurisdiction[,] the court must consider the evidence in
            the light most favorable to the non-moving party.
            This Court will reverse the trial court’s decision
            regarding preliminary objections only where there has
            been an error of law or an abuse of discretion. Once
            the moving party supports its objections to personal
            jurisdiction, the burden of proving personal
            jurisdiction is upon the party asserting it.

      Schiavone v. Aveta, 41 A.3d 861, 865 (Pa. Super. 2012)[,
      affirmed, 91 A.3d 1235 (Pa. 2014)] (citation omitted).

Sulkava v. Glaston Finland Oy, 54 A.3d 884, 889 (Pa. Super. 2012), appeal

denied, 75 A.3d 1282 (Pa. 2013).




                                      -8-
J-A22039-17



      In their issue, Appellants claim that the trial court erred when it

sustained Appellee’s preliminary objections for lack of personal jurisdiction.

(See Appellants’ Brief, at 11-15).    Specifically, they argue that Appellee’s

registration as a foreign corporation in Pennsylvania under 42 Pa.C.S.A. §

5301(a)(2)    constitutes   consent   to    general   personal   jurisdiction   in

Pennsylvania. (See id.). We agree.

      “For Pennsylvania courts to acquire general personal jurisdiction over

foreign corporations, one of the following must apply: the business must have

been incorporated in Pennsylvania, must consent to the exercise of

jurisdiction, or must carry on a continuous and systematic part of its general

business in the Commonwealth.” Moyer v. Teledyne Cont’l Motors, Inc.,

979 A.2d 336, 349 (Pa. Super. 2009), affirmed, 28 A.3d 867 (Pa. 2011)

(citation and quotation marks omitted). Pennsylvania’s general personal

jurisdiction statute provides:

      (a) General rule.—The existence of any of the following
      relationships between a person and this Commonwealth shall
      constitute a sufficient basis of jurisdiction to enable the tribunals
      of this Commonwealth to exercise general personal jurisdiction
      over such person, or his personal representative in the case of an
      individual, and to enable such tribunals to render personal orders
      against such person or representative:

                                  *    *     *

             (2) Corporations.—

             (i) Incorporation under or qualification as a foreign
             corporation under the laws of this Commonwealth.

             (ii) Consent, to the extent authorized by the consent.


                                      -9-
J-A22039-17


              (iii) The carrying on of a continuous and systematic
              part    of    its  general   business   within  this
              Commonwealth.

                                       *       *    *

42 Pa.C.S.A. § 5301(a)(2)(i)-(iii).

       In Daimler AG v. Bauman, 134 S. Ct. 746 (2014), the Supreme Court

of the United States considered the issue of general personal jurisdiction over

a foreign corporation.5 It held that due process did not permit exercise of

general personal jurisdiction over a corporation in a state where that

corporation was not “at home.” Daimler, supra at 762. Daimler did not

discuss consent to general jurisdiction based on business registration laws.

       We observe that whether a foreign corporation consents to general

personal jurisdiction in Pennsylvania by registering to do business in the

Commonwealth is a matter of first impression in this Court. Our review of the

caselaw has revealed that neither this Court nor our Supreme Court has had

the occasion to determine whether, post-Daimler, registering to do business

as a foreign corporation in the Commonwealth constitutes consent for the

purposes of exercising general personal jurisdiction.      However, Bors v.




____________________________________________


5 Specifically, it considered whether the Due Process Clause precluded the
court from exercising jurisdiction over Daimler in a complaint wherein
Argentinian residents brought suit against Daimler in California arguing that
the Argentinian Daimler subsidiary was complicit with government atrocities
in Argentina’s Dirty War. See Daimler, supra at 750-51.



                                           - 10 -
J-A22039-17



Johnson & Johnson, 208 F. Supp. 3d 648 (E.D. Pa. 2016), provides a

persuasive, well-reasoned analysis and we cite it with approval.6

       In Bors, supra, the district court considered whether Bane v. Netlink,

Inc., 925 F.2d 637 (3d Cir. 1991),7 remained good law or whether Daimler

eliminated consent by registration under section 5301 as a basis for

jurisdiction.   See Bors, supra at 653-54.         The Bors court reasoned that

“Pennsylvania’s statute specifically advises the registrant of the jurisdictional

effect of registering to do business[,]” and concluded that “[c]onsent remains

a valid form of establishing personal jurisdiction under the Pennsylvania

registration statute after Daimler.” Id. at 655; see also Hegna v. Smitty’s

Supply, Inc., 2017 WL 2563231, at *4 (E.D. Pa. filed June 13, 2017)

(“conclud[ing] that, by registering to do business under § 5301, Smitty’s

consented to general personal jurisdiction in Pennsylvania and that its consent

is still valid under Goodyear [Dunlop Tires Operations, S.A. v. Brown,

564 U.S. 915 (2011),] and Daimler.”).

____________________________________________


6 Although this Court is not bound by the decisions of federal courts, we may
look to them for guidance to the degree we find useful. See Krentz v.
Consol. Rail Corp., 910 A.2d 20, 37 (Pa. 2006); Eckman v. Erie Ins. Exch.,
21 A.3d 1203, 1207 (Pa. Super. 2011).

7 In Bane, the Third Circuit Court of Appeals considered whether it had
jurisdiction over a foreign corporation based solely on the fact that it
registered as a foreign corporation and obtained authorization to conduct
business in Pennsylvania. See Bane, supra at 638-39. The court held that
“such registration by a foreign corporation carries with it consent to be sued
in Pennsylvania courts.” Id. at 640.



                                          - 11 -
J-A22039-17



       In this case, Appellee registered as a foreign corporation to do business

in Pennsylvania. (See Preliminary Objections, Exhibit B, at 1). In doing so,

we hold that it consented to general personal jurisdiction in Pennsylvania. See

Sulkava, supra at 889; Bors, supra at 655; see also Bane, supra at 640.

Therefore, based on the relevant caselaw, and the language of section

5301(a), we conclude that the trial court erred when it dismissed these actions

for lack of personal jurisdiction.8 Accordingly, we vacate the orders sustaining

the preliminary objections, and remand these cases to the trial court.

       Orders vacated, cases remanded, jurisdiction relinquished.

       Judge Lazarus joins the Opinion.

       Judge Bowes files a Dissenting Opinion.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/25/2018




____________________________________________


8 Because we hold that Appellee consented to jurisdiction, we decline to
consider whether general jurisdiction would have existed based on its
continuous and systematic contacts with the Commonwealth.

                                          - 12 -